Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 5/2/22, Applicant amended claims 4-5, and 12-13, canceled no claims, and added no new claims.  Claims 1-20 are presented for examination.

Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	Brixey et al (US 20190278844) teaches image editing through natural language processes, does not teach searching for an image using input response features and a seed image, constructing a new query from using new response features, providing a revised result set, and evaluating a confidence value relative to a seed image (paragraphs 0011, 0038-0041 figure 3);  
	Chen et al (WO2017203602) teaches training a model to predict garment accessory attributes using digital image datasets, does not teach searching for an image using input response features and a seed image, constructing a new query from using new response features, providing a revised result set, and evaluating a confidence value relative to a seed image (Abstract); and 
Lin et al (US 20180268548) teaches receiving input image and natural-language token and locating the token within the image, teaches using distance values (confidence values) between tokens for training the system but does not teach searching for an image using input response features and a seed image, constructing a new query from using new response features, and providing a revised result set (paragraphs 0003-0005, 0104-0109 figure 4A).


Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for image retrieval using interactive natural language dialog: extracting, from an NL search input originating from the application, a set of input features, the set of input features comprising a set of response features extracted using the cognitive system, the set of response features corresponding to an NL statement in the NL search input and a set of image features from a seed image in the NL search input; providing at least a subset of a result set as a part of an NL interaction in a next iteration of NL interactions, the result set being responsive to a query comprising a subset of the input features; adding, to the NL search input, an NL response obtained in the next iteration to form a cumulative NL basis for the image searching; analyzing the cumulative NL basis to extract a new set of response features; constructing a new search query using at least a subset of the new set of response features from the cumulative NL basis; and wherein the trained combination of the application and the cognitive system is trained by providing an initial training input, as another NL statement, and a training seed image to the application and the cognitive system, the application and the cognitive system being separate, wherein sets of training input features and training image features are extracted by the application and the cognitive system and a training confidence value of a corresponding training image result is evaluated relative to features of the training seed image.  Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art for image retrieval using interactive natural language dialog.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Responses to Applicant’s Remarks
	Regarding Examiner’s statement on the IDS dated 12/21/20, Examiner reconsidered the NPL reference and includes a new annotated 1449 form with this office action.  Regarding rejections of claims 1-20 for obviousness type double patenting on US Patent 10,977,303, in view of Applicant filing and the Office approving a Terminal Disclaimer on 5/2/22, these rejections are withdrawn.  Examiner conducted another search of the prior art and did not find any references that taught the claimed invention, hence the Notice of Allowability issued here.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        7/5/22